             Case 3:20-cv-05376-BHS Document 1 Filed 04/17/20 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 9   IN THE MATTER OF THE COMPLAINT                       IN ADMIRALTY
     OF THE SCANDIES ROSE FISHING
10   COMPANY LLC AND MATTSEN                              Case No.
     MANAGEMENT LLC, AS OWNERS
11   AND/OR OPERATORS OF THE VESSEL                       LIMITATION PLAINTIFFS’
     SCANDIES ROSE, OFFICIAL NUMBER                       COMPLAINT FOR
12   602351, FOR EXONERATION FROM                         EXONERATION FROM
     AND/OR LIMITATION OF LIABILITY                       AND/OR LIMITATION OF
13                                                        LIABILITY

14
            COME NOW, Limitation Plaintiffs Scandies Rose Fishing Company LLC, and Mattsen
15
     Management LLC (collectively referred to hereafter as “Limitation Plaintiffs”), by and through
16
     their attorneys, Holmes Weddle & Barcott, and hereby allege and aver as follows:
17
            1.      This is a case of admiralty and maritime jurisdiction within the meaning of Rule
18
     9(h) of the Federal Rules of Civil Procedure and 28 U.S.C. § 1333.
19
            2.      Venue is proper pursuant to Rule F(9) of the Supplemental Rules for Certain
20
     Admiralty and Maritime Claims.
21
            3.      Not more than six months have elapsed since the receipt by Limitation Plaintiffs
22
     of any written notice of any claim arising out of the occurrence or voyage in question.
23
            4.      Scandies Rose Fishing Company, LLC is an Alaska corporation, with its
24

      LIMITATION PLAINTIFFS’ COMPLAINT - 1                      HOLMES WEDDLE & BARCOTT, PC
                                                                       3101 WESTERN AVE, SUITE 500
      Case No.                                                             SEATTLE, WA 98121
                                                                        TELEPHONE (206) 292-8008
                                                                             FAX (206) 340-0289
              Case 3:20-cv-05376-BHS Document 1 Filed 04/17/20 Page 2 of 7




 1   principal place of business in Bremerton, Washington.

 2          5.        Mattsen Management LLC is a Washington limited liability company, with its

 3   principal place of business in Bremerton, Washington.

 4          6.        Scandies Rose Fishing Company, LLC is the owner and/or operator of the

 5   fishing vessel SCANDIES ROSE, official number 602351, (hereinafter the “Vessel”). The

 6   Vessel is approximately 116.6 feet in length (registered).

 7          7.        Scandies Rose Fishing Company, LLC., is the sole owner and operator of the

 8   Vessel and by virtue of its ownership interest, and dominion and control over the Vessel, is an

 9   “owner” of the Vessel as the term is applied under the Limitation of Liability Act, 46 U.S.C. §

10   30501 et seq.

11          8.        Mattsen Management LLC provided some management services to the vessel.

12          9.        Limitation Plaintiffs have at all material times exercised due diligence to make

13   the Vessel seaworthy in all respects, and she was at all times herein described staunch, tight and

14   strong, fully and properly manned, equipped, supplied and navigated, and was in all respects

15   seaworthy and fit for the service in which she engaged.

16          10.       On December 31, 2019, the Vessel sank in waters of the Gulf of Alaska near

17   Sutwik Island.

18          11.       The Vessel was completely lost.

19          12.       There was no freight pending at the time the Vessel sank.

20          13.       Limitation Plaintiffs were without privity or knowledge of any acts of

21   negligence or unseaworthiness that may have caused or contributed to the casualty.

22          14.       Limitation Plaintiffs were without privity or knowledge of any unseaworthiness

23   preexisting the voyage.

24

      LIMITATION PLAINTIFFS’ COMPLAINT - 2                        HOLMES WEDDLE & BARCOTT, PC
                                                                         3101 WESTERN AVE, SUITE 500
      Case No.                                                               SEATTLE, WA 98121
                                                                          TELEPHONE (206) 292-8008
                                                                               FAX (206) 340-0289
              Case 3:20-cv-05376-BHS Document 1 Filed 04/17/20 Page 3 of 7




 1          15.     The sinking and all consequent damages was not caused or contributed to by any

 2   fault or negligence on the part of Limitation Plaintiffs.

 3          16.     On April 6, 2020, Jon R. Lawler, filed a lawsuit, Jon R. Lawler v. Scandies Rose

 4   Fishing Company LLC; Mattsen Management LLC, in the Superior Court of the State of

 5   Washington in and for the County of King, Case No. 20-2-07518-3 SEA, for damages allegedly

 6   sustained from the sinking.

 7          17.     On April 6, 2020, Dean Gribble, filed a lawsuit, Dean Gribble v. Scandies Rose

 8   Fishing Company LLC; Mattsen Management LLC, in the Superior Court of the State of

 9   Washington in and for the County of King, Case No. 20-2-07537-0 SEA, for damages allegedly

10   sustained from the sinking.

11          18.     Limitation Plaintiffs are not aware of any other claims currently pending against

12   them in any court of which they have received notice.

13          19.     Limitation Plaintiffs are not aware of any unsatisfied liens or claims of lien, in

14   contract or tort or otherwise, arising on the aforementioned voyage.

15          20.     The amount of all demands arising on that voyage is presently unknown to

16   Limitation Plaintiffs.

17          21.     The Limitation of Liability Act, specifically 46 U.S.C. § 30505, provides:

18                  (a) In general.— [T]he liability of the owner of a vessel for any
                    claim, debt, or liability described in subsection (b) shall not
19                  exceed the value of the vessel and pending freight. If the vessel
                    has more than one owner, the proportionate share of the liability
20                  of any one owner shall not exceed that owner's proportionate
                    interest in the vessel and pending freight.
21
                    (b) Claims subject to limitation.— Unless otherwise excluded by
22                  law, claims, debts, and liabilities subject to limitation under
                    subsection (a) are those arising from any embezzlement, loss, or
23                  destruction of any property, goods, or merchandise shipped or put
                    on board the vessel, any loss, damage, or injury by collision, or
24

      LIMITATION PLAINTIFFS’ COMPLAINT - 3                       HOLMES WEDDLE & BARCOTT, PC
                                                                        3101 WESTERN AVE, SUITE 500
      Case No.                                                              SEATTLE, WA 98121
                                                                         TELEPHONE (206) 292-8008
                                                                              FAX (206) 340-0289
                Case 3:20-cv-05376-BHS Document 1 Filed 04/17/20 Page 4 of 7




 1                   any act, matter, or thing, loss, damage, or forfeiture, done,
                     occasioned, or incurred, without the privity or knowledge of the
 2                   owner.

 3             22.   Limitation Plaintiffs desire to invoke the benefits of exoneration from and

 4   limitation of liability, as provided by 46 U.S.C. § 30501 et seq., and in the same proceeding

 5   contest their liability and the liability of the Vessel for any loss or damage arising out of the

 6   aforesaid voyage.

 7             23.   Limitation Plaintiffs further desire that an injunction be issued by the Court

 8   restraining the prosecution of any and all suits or claims which have been, may have been, or

 9   may hereafter be made against them in any Court whatsoever to recover damages from any and

10   all losses or damages occasioned by or incurred by, or in any way resulting from, the aforesaid

11   sinking or in any way consequent upon or otherwise arising out of the voyage in question, and

12   restraining the commencement or prosecution thereafter of any suit, action or legal proceeding

13   against Limitation Plaintiffs, their agents, servants or employees, in respect of any claim or

14   claims arising out of the aforesaid event or in any way resulting therefrom or consequent

15   thereupon or otherwise arising out of the voyage on which the Vessel was then engaged.

16             24.   Limitation Plaintiffs are advised that the fair market value of the vessel on

17   December 31, 2019, after the occurrences in question and at the conclusion of the voyage, was

18   zero. No freight was pending. Accordingly, Limitation Plaintiffs do not offer a stipulation for

19   value.

20             25.   Limitation Plaintiffs stipulate not to post security representing the value of the

21   vessel.

22             26.   Simultaneous with the filing of this Complaint for Exoneration from and/or

23   Limitation of Liability, Limitation Plaintiffs post security for costs.

24

      LIMITATION PLAINTIFFS’ COMPLAINT - 4                         HOLMES WEDDLE & BARCOTT, PC
                                                                          3101 WESTERN AVE, SUITE 500
      Case No.                                                                SEATTLE, WA 98121
                                                                           TELEPHONE (206) 292-8008
                                                                                FAX (206) 340-0289
              Case 3:20-cv-05376-BHS Document 1 Filed 04/17/20 Page 5 of 7




 1          WHEREFORE, Limitation Plaintiffs pray:

 2          1.      That this Court issue an injunction restraining the prosecution of any and all

 3   suits, actions or legal proceedings which have been, may have been or may hereafter be made

 4   against Limitation Plaintiffs, their agents, servants or employees, in any Court whatsoever to

 5   recover damages for any and all losses or damages occasioned by or incurred by, or in any way

 6   resulting from, the aforesaid sinking or in any way consequent upon or otherwise arising out of

 7   the voyage in question, and restraining the commencement or prosecution thereafter of any suit,

 8   action or legal proceeding against Limitation Plaintiffs, their agents, servants or employees, in

 9   respect of any claim or claims arising out of the aforesaid sinking or in any way resulting

10   therefrom or consequent thereupon or otherwise arising out of the voyage on which the Vessel

11   was then engaged, or otherwise subject to limitation in these proceedings, except in the instant

12   proceeding in respect of any claims arising out of the aforesaid voyage;

13          2.      That this Court adjudge that Limitation Plaintiffs are not liable to any extent for

14   any loss or damage or for any claims whatsoever in any way arising out of or in consequence of

15   the aforesaid sinking or voyage;

16          3.      If Limitation Plaintiffs shall be judged liable, then Limitation Plaintiffs liability

17   be limited to zero in damages, and that a decree be entered discharging Limitation Plaintiffs

18   from any and all further liability;

19          4.      That this Court enter an order directing the issuance of a notice against all

20   persons or other legal entities claiming damages for any and all losses or damages occasioned

21   or incurred by or in any way resulting from the aforesaid sinking or in any way consequent

22   thereupon or otherwise arising out of the voyage on which the Vessel was engaged, or

23   otherwise asserting any claim with respect to which Limitation Plaintiffs seek exoneration from

24

      LIMITATION PLAINTIFFS’ COMPLAINT - 5                        HOLMES WEDDLE & BARCOTT, PC
                                                                         3101 WESTERN AVE, SUITE 500
      Case No.                                                               SEATTLE, WA 98121
                                                                          TELEPHONE (206) 292-8008
                                                                               FAX (206) 340-0289
              Case 3:20-cv-05376-BHS Document 1 Filed 04/17/20 Page 6 of 7




 1   or limitation of liability herein, admonishing them to appear and file their respective claims

 2   with the Clerk of this Court, and to serve on or mail copies thereof to the attorneys for

 3   Limitation Plaintiffs, herein named, on or before the date to be specified in said notice, and to

 4   make due proof of their respective claims, and further to file their respective answer, if any, to

 5   the allegations of the Complaint on or before the date to be specified in said notice, all as

 6   provided by law and by the Federal Rules of Civil Procedure, particularly, but not exclusively,

 7   Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims;

 8           5.      That this Court enter an order directing that said notice be published in a

 9   newspaper, as specified in the notice, once a week for at least four (4) consecutive weeks until

10   the return day specified in the notice, and that the first publication of the notice be at least thirty

11   (30) days before said return day, and that a copy of said notice be served on the respective

12   attorneys for all persons or other legal entities who have filed or begun suits for damage, loss or

13   destruction or arising out of or related to the aforesaid sinking, together with a copy of the order

14   directing the issuance of the notice;

15           6.      That this Court enter an order stating that Limitation Plaintiffs have complied

16   with Rule F(1), which requires the posting of security for value of the vessel and for costs, and

17   have complied with Rule F(2), which requires a complaint for exoneration and/or limitation to

18   contain certain information; and

19           7.      That Limitation Plaintiffs be awarded such other and further relief as the Court

20   may deem just and proper.

21

22

23

24

      LIMITATION PLAINTIFFS’ COMPLAINT - 6                          HOLMES WEDDLE & BARCOTT, PC
                                                                           3101 WESTERN AVE, SUITE 500
      Case No.                                                                 SEATTLE, WA 98121
                                                                            TELEPHONE (206) 292-8008
                                                                                 FAX (206) 340-0289
                Case 3:20-cv-05376-BHS Document 1 Filed 04/17/20 Page 7 of 7




 1

 2            DATED this 17th day of April, 2020.

 3                                                                HOLMES WEDDLE & BARCOTT, P.C.

 4
                                                                  /s/ Michael A. Barcott
 5                                                                Michael A. Barcott, WSBA #13317
 6
                                                                  /s/ Daniel P. Barcott
 7                                                                Daniel P. Barcott, WSBA #50282
                                                                  3101 Western Ave, Suite 500
 8                                                                Seattle, Washington 98121
                                                                  Telephone: 206-292-8008
 9                                                                Facsimile: 206-340-0289
                                                                  Email: mbarcott@hwb-law.com
10                                                                        dbarcott@hwb-law.com
                                                                  Attorneys for Limitation Plaintiffs
11
     G:\7483\32057\Pleading\DRAFTS\1. Limitation Complaint.docx
12

13

14

15

16

17

18

19

20

21

22

23

24

      LIMITATION PLAINTIFFS’ COMPLAINT - 7                                      HOLMES WEDDLE & BARCOTT, PC
                                                                                      3101 WESTERN AVE, SUITE 500
      Case No.                                                                            SEATTLE, WA 98121
                                                                                       TELEPHONE (206) 292-8008
                                                                                            FAX (206) 340-0289
